Citation Nr: 1736942	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-26 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 18, 2009.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and J.V.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) and a July 2005 rating decision issued by the Montgomery, Alabama RO.  The Veteran's claims file remains in the jurisdiction of the Montgomery, Alabama RO.

In August 2009, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing has been associated with the claims file.  

In October 2009, the Board remanded the claims for further evidentiary development.  

In an interim February 2010 rating decision, the RO concluded the Veteran was entitled to TDIU, effective December 18, 2009.  In September 2011, the Veteran filed a Form 9 regarding entitlement to TDIU prior to December 18, 2009, and declined a Board hearing. 

The issue of entitlement to TDIU prior to December 18, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

In March 2010 written correspondence, prior to the promulgation of a decision in the appeal in the matter, the Veteran stated he wished to withdraw his appeal seeking to reopen a claim of service connection for a left knee disability, an increased rating for diabetes mellitus, type II, and an increased rating for PTSD; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the appeal seeking to reopen a claim of service connection for a left knee disability, an increased rating for diabetes mellitus, type II, and an increased rating for PTSD; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In written correspondence received in March 2010, the Veteran stated he wished to withdraw his appeal seeking to reopen a claim of service connection for a left knee disability, an increased rating for diabetes mellitus, type II, and an increased rating for PTSD.  There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in these matters must be dismissed.


ORDER

The appeal seeking to reopen a claim of service connection for a left knee disability, an increased rating for diabetes mellitus, type II, and an increased rating for PTSD are dismissed.


REMAND

The Veteran contends he is entitled to TDIU prior to December 18, 2009, based on the date when he filed his application for TDIU in March 2005.  Prior to December 18, 2009, the Veteran was service-connected for PTSD, rated 50 percent disabling, and diabetes mellitus, type II, with erectile dysfunction, rated 20 percent disabling.  His combined evaluation was 60 percent and he did not meet the schedular criteria for a TDIU rating prior to December 18, 2009.  38 C.F.R. § 4.16(a). 

All cases of Veterans who fail to meet the percentage standards for TDIU under 38 C.F.R. § 4.16(a), but who are unemployable by reason of service-connected disabilities, should be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).

On May 2005 VA examination, the examiner noted that the Veteran had multiple medical problems, including service-connected disabilities of diabetes and PTSD and nonservice-connected disabilities of pituitary prolactinoma, pancreatitis, end stage renal disease on dialysis, restless leg syndrome, and gout.  The examiner noted that the Veteran last worked in February 2005 and had stopped working secondary to pancreatitis.  The examiner indicated that the Veteran's service-connected PTSD limited his occupational employment activity.  He opined that it was not likely the Veteran would be able to work again because of his combined illness.  

During a separate May 2005 general medical examination, the examiner found that the Veteran was unemployable as a result of his numerous medical conditions, most significantly his chronic renal disease, chronic pancreatitis, and Addison's disease.

The Board finds that the prior VA examination reports are inadequate to determine whether the Veteran was unemployable prior to December 18, 2009, as a result of his service-connected disabilities because they do not directly address the functional impairment caused by the Veteran's PTSD and diabetes mellitus, type II, without consideration of his nonservice-connected disabilities.  Therefore, remand is necessary to obtain an opinion on this matter.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA treatment records from June 2012 to the present.

2. After completing the development requested in item 1, schedule the Veteran for a VA examination by an appropriate provider.   

The claims folder should be made available to the examiner in conjunction with this request.  

The examiner is requested to provide an opinion on the functional impairment caused by the Veteran's service-connected PTSD and diabetes mellitus type II, singularly and jointly, on his daily life, prior to December 18, 2009.  

In so doing, the examiner should take into consideration his level of education, special training, and previous work experience, as reflected by the evidence of record.  The examiner must not consider his age or any impairment caused by nonservice-connected disabilities.

The examiner should provide a complete rationale for any opinion(s) rendered.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. After completing the above, and any other development deemed necessary (including referring the claim to VA's Director of Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b), if deemed necessary), readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


